Opinion by
Linn, J.,
This is a proceeding under the Act of June 1, 1915, P. L. 661, entitled “An act relating to the maintenance of insane, feebleminded, and other persons confined in the various institutions of the Commonwealth; fixing liability for their support; providing for the collection of the moneys due the Commonwealth therefor, and for proceedings relating thereto.” Various phases of the obligations created thereby were considered in Arnold’s Est., Mansley’s Est. and Com. v. Evans, reported in 253 Pa. 517, 522 and 524, respectively; in Hoffmann’s Case, 258 Pa. 343, and in Harnish’s Est., 268 Pa. 128.
Under section 7 the Poor District of Kittanning Borough and the Commonwealth claimed distribution pro rata of the amount brought into court by the guardian of Margaret McCanna, a lunatic. The court sustained the position of the Commonwealth that the claim of the Poor District be limited to the amount contributed within six years prior to filing its petition. The Poor District appeals, contending that (1) the statute of limitations is not applicable and (2) in any event the Commonwealth cannot raise the point.
The record shows that in 1908 Margaret McCanna was found insane and was committed to the State Hospital for Insane at Warren, Pa., as an insane and indigent person, and that then her legal settlement was the ap-, pellant poor district. While in the hospital the Commonwealth contributed for her support at the rate of $2.50 a week and the poor district at a rate somewhat *6less. In 1917 she inherited property which her guardian brought into court for distribution. After deducting the expenses of the audit there remained $358.87. On May 5, 1919, the Commonwealth presented its petition under section 4 of the statute, averring payment of $1,351.79 and claiming the fund. On May 28,1919, the Poor District of Kittanning Borough presented its petition setting forth that it had paid $1,073.08 and claiming to share pro rata under section 7. Section 1 provides that whenever any person is maintained as an inmate of any state hospital in whole or in part at the expense of the state “the property or estate of such person shall be liable for such maintenance......”; section 6 provides that claims by the Commonwealth “shall take precedence and be paid after other claims which by law are now given preference, and before any claims of general creditors.” Section 7 provides that where a claim is made “both on behalf of the Commonwealth and on behalf of any county or poor district, and there is not sufficient in the estate to pay the claim in full, the same shall be paid pro rata to the state and the county, in the proportion of the amount of maintenance legally recoverable by each.” Section 8 provides for the collection of claims due at the time of its passage.
1. Appellant contends that the statute of limitations is not applicable because the claim is not “grounded on any lending or contract without specialty” within the Act of 1713. The authorities are against appellant. Whatever may originally have been the obligation of a pauper or indigent insane person to repay, it is clear that the statutes in this state have imposed an obligation to pay for maintenance received, that assumpsit to recover lies.and that limitation may be pleaded: Directors v. Nyce, 161 Pa. 82. While in that case the defendant appealed and the application of the statute of limitations was therefore not passed on by the Supreme Court, it was clearly recognized that the act then in question imposed an obligation to pay; in Arnold’s Estate and in *7Hoffmann’s case (supra) it is distinctly stated under the Act of 1915 that the amount paid for the support of the lunatic is paid “on an implied contract......to reimburse those who have supplied his necessities”; of course the statute of limitations may be pleaded to an action on an implied contract: Wickersham v. Lee (No. 2), 83 Pa. 422; Etter v. Greenawalt, 98 Pa. 422, 430.
2. The remaining contention that the Commonwealth cannot restrict appellant’s claim to the period of limitation has also been settled against appellant. Section 7 of the act provides for prorating “in the proportion of the amount of maintenance legally recoverable by each.” In Claghorn’s Est., 181 Pa. 600 at 607, the authorities are quoted to the effect that “......It follows that when the fund is not sufficient to pay all, each creditor has a right to oppose any other claimant, by showing payment of the debt or that it is barred by the statute of limitations.”
It was stated at the argument that even if we should be against appellant on the propositions discussed, the distribution should be reversed because the recovery permitted was limited to six years prior to the audit, instead of to six years prior to the filing of the petition. We understand from the opinion filed below that the learned president judge held “that the only amount legally recoverable.....was the amount paid out.... .within the six years immediately preceding the filing of its petition .....” We need not here restate the account if it was not in fact stated as intended; we observe too that the claim of the Commonwealth was not for the total paid to the date of the audit, but only to June 8,1920.
We therefore affirm the order appealed from with leave to appellant, at its costs, if the facts warrant it, to apply to the court below within twenty days from the return of the record for a revision of the order of distribution whereby both claimants if they so desire may prorate to the date of the audit August 3,1920, consistently with this opinion.